 



Exhibit 10.1
(OPENTV LOGO) [y44659y4465900.gif]
December 10, 2007
Ben Bennett
c/o OpenTV Corp.
275 Sacramento Street
San Francisco, California 94111
Dear Ben:
     This letter confirms the terms of your promotion, effective as of
August 29, 2007, to Executive Vice President, Chief Operating Officer of OpenTV
reporting directly to the Chief Executive Officer; provided that while the Board
of Directors of OpenTV (the “Board”) conducts a search for a permanent Chief
Executive Officer, you have agreed, on an interim basis, to serve as Acting
Chief Executive Officer reporting directly to me in my capacity as Executive
Chairman. In these capacities, you shall have the rights, powers, duties and
obligations as are customarily associated with such offices and such other
rights, powers, duties and obligations as may be agreed upon from time to time
with me, the Board and/or the Chief Executive Officer when such position is
filled. Your principal place of work, subject to reasonable and customary
travel, shall be at the OpenTV offices located in San Francisco, California.
     During the course of your employment with OpenTV you shall devote your full
business time and efforts to OpenTV; provided, that, nothing herein shall
prevent you from (i) participating in industry, trade, professional, charitable
and community activities, (ii) serving on corporate, civic or charitable boards
or committees, and (iii) managing your personal investments and affairs, in each
case so long as such activities do not conflict with OpenTV’s interests or
interfere with the performance of your responsibilities to OpenTV.
Base Salary and Annual Bonus
     Your annual base salary will be $400,000, which shall be paid to you in
regular intervals in accordance with OpenTV’s customary payroll schedules for
salaried employees, but in no event less frequently than twice each month. For
each of the calendar years in which you are employed by OpenTV, you shall be
eligible for annual discretionary bonus awards (the target amount of which shall
be established by the Compensation and Nominating Committee (the “Committee”) of
the Board prior to the commencement of any calendar year to which it relates),
based on financial and strategic objectives agreed to annually by the Committee
and the Board. Your discretionary bonus, if any, will be paid to you, at the
option of the Committee, in a cash payment, in shares of capital stock of
OpenTV, or in a combination of cash and capital stock of

1



--------------------------------------------------------------------------------



 



OpenTV. Your target bonus for 2007 is 40% of your annual base salary, which may
change in subsequent years, as described above, within the discretion of the
Committee, but such targeted bonus percentage shall not be materially less than
the target bonus percentages of other senior executives of OpenTV at the same
level. In addition, for such period in which you serve as Acting Chief Executive
Officer, your target bonus will be increased by an additional 20% (for a total
target bonus of 60% of your annual base salary), such additional amount to be
pro rated for your actual period of service as Acting Chief Executive Officer
but in no event less than the bonus payable for 12 months of service. Such
annual discretionary bonus awards shall be payable or issuable, as applicable,
as soon as practicable after the Committee and Board can determine whether, and
the degree to which, such financial and strategic objectives have been reached,
but in no event later than any discretionary performance bonuses are paid to
other senior executives of OpenTV.
Restricted Stock
Upon your acceptance of the terms set forth in this letter agreement, the
Committee has authorized OpenTV to issue One Hundred Fifty Thousand (150,000)
Class A Ordinary Shares to you under the OpenTV Corp. 2005 Incentive Plan (the
“Restricted Shares”). The Restricted Shares shall be issued on the date of this
letter agreement (the “Grant Date”) and shall be subject to the terms and
conditions of the Restricted Share Agreement attached as Exhibit B to this
letter agreement. These terms and conditions include restrictions on sale,
transfer and assignment (collectively, the “Restrictions”), which Restrictions
shall lapse in accordance with the following schedule: the Restrictions shall
lapse as to twenty-five percent (25%) of the Restricted Shares on December 3,
2008 and at the end of each month thereafter, the Restrictions shall lapse as to
an additional 1/48th of the Restricted Shares. The Restricted Shares are also
subject to forfeiture and other requirements, as further detailed in the
Restricted Share Agreement. 
Term and Termination
The term of your employment under this letter agreement shall commence as of
August 29, 2007 and end on the first anniversary thereof, and until your
employment is terminated as provided herein, the term shall, upon any
expiration, be automatically extended for additional one year periods.
Your employment under this letter agreement may be terminated under the
following circumstances:

  1.   By OpenTV: With or without Cause (as defined below) effective upon
receipt by you of written notice from OpenTV.     2.   By you:

  (a)   Upon thirty (30) days prior written notice for Good Reason (as defined
below); and     (b)   Upon thirty (30) days prior written notice without Good
Reason.

2



--------------------------------------------------------------------------------



 



  3.   By mutual agreement between OpenTV and you.

If either: (i) OpenTV terminates your employment without Cause, as defined
below, or (ii) you resign your employment due to a material reduction of your
duties and/or responsibilities (which caused a significant amount of your duties
to be inconsistent with the duties and responsibilities normally assigned to a
person serving in the capacity of Executive Vice President, Chief Operating
Officer) or a material reduction in your annual base salary or a permanent Chief
Executive Officer has not been appointed on or before December 31, 2008 (each of
such cases being referred to as “for Good Reason”), then, in each such case, you
will be entitled to the following:
•     a lump sum payment in an amount equal to the sum of (a) your annual base
salary through the date of termination, (b) vacation time not used as of the
date of termination to the extent that such vacation time has been accrued
during the calendar year of termination, calculated based upon your base salary
at the date of termination, and (c) business expenses reimbursable under this
letter, in each case to the extent not theretofore paid (such amounts in (a),
(b) and (c) being collectively referred to as the “Accrued Obligation”);
•      a lump sum payment in an amount equal to twelve (12) months of your
annual base salary then in effect, payable at your option within fifteen
(15) days of termination or such later date or dates as may agreed (such
agreement not to be unreasonably withheld); provided that for the avoidance of
doubt the same amount of twelve (12) months of your annual base salary shall
apply in respect of a termination that occurs within 12 months following the
date of any “Approved Transaction”, “Board Change” or “Control Purchase” (as
such terms are defined in the OpenTV Corp. 2005 Incentive Plan (the “Plan”), and
collectively referred to herein as “Change in Control”);
•     in lieu of any bonus payments to which you might otherwise be entitled as
a result of your employment, a lump sum payment in an amount equal to 40% of
your annual basis salary then in effect, payable at your option within fifteen
(15) days of termination or such later date or dates as may agreed (such
agreement not to be unreasonably withheld);
•     the Restrictions applicable to the Restricted Shares shall continue to
lapse through the twelve (12) month anniversary of the date of your termination;
•     continued vesting of all options granted to you under the Plan through the
twelve (12) month anniversary of the date of your termination; provided that for
the avoidance of doubt if a termination to which this paragraph applies occurs
within 12 months after a Change in Control (and the vesting of such options have
not otherwise been accelerated pursuant to the terms of the Plan), then, in such
event, vesting of all options granted to you under the Plan shall also continue
until the twelve (12) month anniversary of the date of your termination;

3



--------------------------------------------------------------------------------



 



•     all vested stock options held by you following the termination of your
employment with OpenTV pursuant to the first sentence of this paragraph
(including any stock options that vest following the date of termination
pursuant to the immediately preceding sub-paragraph above) shall remain
exercisable for a period of 90 days following the date on which the last options
vest in accordance with the continued vesting provisions of the immediately
preceding sub-paragraph above (but not later than the scheduled expiration of
such stock option);
•     for the period during which you receive base salary continuation or until
such earlier time as you receive alternative health coverage, reimbursement of
the difference between (A) monthly COBRA payments actually made by you for
continued health benefits during such period, and (B) the amount you would have
paid for health coverage for yourself and your dependents under OpenTV’s health
plan had you remained an OpenTV employee during such period.
     Receipt of the foregoing benefits, other than the Accrued Obligation, shall
be subject to your execution of a reasonable release of claims in favor of
OpenTV.
     If you intend to resign your employment for Good Reason, you must notify
OpenTV in writing. If OpenTV fails to cure or remedy your reason for resignation
within thirty (30) days of its receipt of your notification, your resignation
shall be effective on the earlier of (i) the date OpenTV notifies you in writing
of its determination not to cure or remedy your reason for resignation or
(ii) the thirtieth (30th) day following OpenTV’s receipt of your notification.
     You acknowledge and agree that your position as Acting Chief Executive
Officer is an interim position. Accordingly, the appointment of a permanent
Chief Executive Officer shall not, by itself, entitle you to resign your
employment for Good Reason. However, if, within ninety (90) days of the
appointment of a permanent Chief Executive Officer, you reasonably conclude
that, as a result of his or her appointment, you will be unable to perform your
duties as Chief Operating Officer, then you shall, within such 90 day period,
discuss with the Executive Chairman the objective reasons supporting your
conclusion. If after hearing such objective reasons, the Executive Chairman, on
behalf of OpenTV, agrees with your conclusion (such agreement not to be
unreasonably withheld), then you shall be entitled to resign your employment for
Good Reason. Notwithstanding any other provision of this letter agreement,
should you be entitled to resign your employment for Good Reason under the
foregoing circumstance, then, in consideration of your termination benefits, you
shall also agree to continue the performance of your duties and obligations as
Chief Operating Officer for an agreed transition period not to exceed nine (9)
months in order to ensure a smooth transition to your successor. Notwithstanding
any agreed transition period, OpenTV may relieve you of your duties at any time
prior to the expiration of such agreed transition period, provided that you will
continue to receive your base salary and benefits for the full amount of the
agreed transition period.
     OpenTV may terminate your employment for Cause at any time upon written
notice of such termination to you setting forth in reasonable detail the nature
of such

4



--------------------------------------------------------------------------------



 



Cause. If OpenTV terminates your employment for Cause, or you resign for a
reason other than for Good Reason, then you will be entitled to a lump sum in an
amount equal to the Accrued Obligation. In addition, upon termination of your
employment by OpenTV for Cause, all stock options granted to you,
notwithstanding any prior vesting, shall immediately terminate and all
Restricted Shares remaining subject to Restrictions shall be immediately
forfeited. In the event you elect to resign for a reason other than for Good
Reason, you agree to provide OpenTV with at least thirty (30) days prior written
notice. In such event, you will continue to receive your base salary and
benefits during such notice period, but OpenTV may relieve you of your duties
prior to the expiration of such notice period.
     Solely for purposes of this letter, “Cause” shall be deemed to have
occurred upon the happening of any of the following: (A) the breach by you of
any material provision of the Employee Proprietary Information and Inventions
Agreement you have executed for the benefit of OpenTV (the “Employee Inventions
Agreement”), a copy of which is attached hereto as Exhibit A, (B) your having
been charged with a felony under the laws of the United States or any state
thereof (other than a traffic violation), (C) your act of fraud, theft,
embezzlement, other material act of dishonesty or any material breach of
fiduciary duty owed to OpenTV, (D) your willful failure to perform, or gross
neglect in the performance of, your duties and responsibilities to OpenTV (other
than as a result of illness or incapacity), and (E) your agreement to settle any
charges brought against you by the Securities and Exchange Commission with
respect to any act or omission by you, which charges involve an allegation of
fraud or, in the good faith opinion of the Board, would reasonably likely to
have resulted in a conviction had the matter proceeded.
Benefits; Vacation and Expenses
     You will have the right to participate in and to receive benefits from all
present and future life, accident, disability, medical, pension and savings
plans and all similar benefits made available generally to executives of OpenTV.
The amount and extent of benefits to which you are entitled shall be governed by
the specific benefit plan, as it may be amended from time to time.
     You will be entitled to five weeks of paid vacation per year or such longer
period as may be provided by OpenTV. Such vacation shall be taken at such times
and intervals as shall be determined by you, subject to the reasonable business
needs of OpenTV. You shall not be permitted to accrue more than 1.75 times your
annual vacation entitlement.
     OpenTV shall pay or reimburse you promptly for all reasonable expenses and
other disbursements incurred or paid by you in the performance of your duties
and responsibilities to OpenTV, including those incurred or paid in connection
with business related travel, telecommunications and entertainment, subject to
reasonable substantiation by you in accordance with OpenTV’s policies.

5



--------------------------------------------------------------------------------



 



Arbitration of Claims
     You hereby acknowledge and agree that, except as provided below, all
disputes concerning your employment with OpenTV, the termination thereof, the
breach by either party of the terms of this letter or any other matters relating
to or arising from your employment with OpenTV shall be resolved in binding
arbitration in a proceeding in San Francisco, California, administered by and
under the rules and regulations of the American Arbitration Association. You and
OpenTV also acknowledge and agree that this letter shall be governed by the laws
of the State of California (other than its conflicts of law principles), and the
arbitrator shall apply such laws to all disputes and other matters considered in
the arbitration process. Both parties and the arbitrator will treat the
arbitration process and the activities that occur in the proceedings as
confidential.
Compliance with Section 409A of the Internal Revenue Code.

A.   The parties intend for this letter agreement either to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and all applicable guidance promulgated thereunder (together, “Section 409A”) or
to be exempt from the application of Section 409A, and this letter agreement
shall be construed and interpreted accordingly. If this letter agreement either
fails to satisfy the requirements of Section 409A, or is not exempt from the
application of Section 409A, then the parties hereby agree to amend or to
clarify this letter agreement in a timely manner so that this letter agreement
either satisfies the requirements of Section 409A or is exempt from the
application of Section 409A.   B.   Notwithstanding any provision in this letter
agreement to the contrary, any termination of employment contemplated under this
letter agreement shall satisfy the applicable requirements of a “separation from
service” under Section 409A.   C.   Notwithstanding any provision in this letter
agreement to the contrary, in the event that you are a “specified employee” (as
defined in Section 409A), any severance payment, severance benefits, or other
amounts payable under this letter agreement that would be subject to the special
rule regarding payments to “specified employees” under Section 409A(a)(2)(B) of
the Internal Revenue Code (collectively, “Specified Employee Payments”) shall
not be paid before the expiration of a period of six (6) months following the
date of your termination of employment. The Specified Employee Payments to which
you would otherwise have been entitled during the six-month period following the
date of your termination of employment shall be accumulated and paid as soon as
administratively practicable following the first date of the seventh month
following the date of your termination of employment.   D.   To ensure
satisfaction of the requirements of Section 409A(b)(3) of the Internal Revenue
Code, assets shall not be set aside, reserved in a trust or other arrangement,
or otherwise restricted for purposes of the payment of amounts payable under
this letter agreement.

6



--------------------------------------------------------------------------------



 



E.   OpenTV and you understand and acknowledge that the federal, state, local,
and/or foreign tax consequences (including without limitation those tax
consequences implicated by Section 409A) of this letter agreement are complex
and subject to change, that no representations or warranties are being made
herein by either OpenTV or you with respect to the tax consequences that may
arise from the performance of this letter agreement, and neither OpenTV nor you
will seek to hold the other responsible for tax consequences that may arise from
the performance of this letter agreement.

Severability
If any of the provisions of this letter agreement shall, for any reason, be
declared invalid, illegal or unenforceable in any respect by final judgment of
any court or administrative body of competent jurisdiction, (a) such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this letter agreement, and (b) this
letter agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.
Miscellaneous
     This letter, including the Employee Inventions Agreement, and any stock
option or restricted share agreement between you and OpenTV entered into
pursuant to the Plan or any predecessor stock incentive plan adopted by OpenTV
constitute the entire agreement, arrangement and understanding between you and
OpenTV on the nature and terms of your employment with OpenTV. This letter
supersedes any prior or contemporaneous agreement, arrangement or understanding
on this subject matter, except for any stock option or restricted share
agreement between you and OpenTV. By executing this letter as provided below,
you expressly acknowledge the termination of any such prior agreement,
arrangement or understanding. Also, by your execution of this letter, you affirm
that no one has made any written or verbal statement that contradicts the
provisions of this letter. In the event of any inconsistency between the terms
contained in this letter and the terms contained in any stock option or
restricted share agreement between you and OpenTV, the terms contained in this
letter shall control, such that the provisions regarding vesting or termination
contained in your stock option or restricted share agreements shall be
superseded by the provisions of this letter to the extent of any conflict. The
terms of your employment set forth in this letter may only be modified by a
written agreement signed by both OpenTV’s Executive Chairman or Chief Executive
Officer and you which expressly alters it. The terms of your employment may not
be modified by any oral or implied agreement, or by any policies of OpenTV,
practices or patterns of conduct.

7



--------------------------------------------------------------------------------



 



     We are enthusiastic about your continuing employment with us and the
contributions you can make to our executive management team and OpenTV. Please
retain the original letter for your records and return the signed copy to me.

            Sincerely,


OPENTV CORP.
      By:   /s/ André Kudelski         André Kudelski        Executive Chairman 
   

            Signature of Acceptance:
      /s/ Ben Bennett       Ben Bennett           

Date: December 10, 2007

8